Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 01/18/2022; Claims 8 and 16 were cancelled; claims 1, 6-7, 9-15, and 17-20 have been amended; and claims 1, 9, 17, and 19 are independent claims.  Claims 1-7, 9-15, and 17-20 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 01/18/2022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: The applied references does not teach or suggest “the NBMP workflow manager entity;” “obtaining the restricted function using authentication information,” “identifying whether to perform an authentication procedure for obtaining authentication information for accessing the restricted function, using based on the authentication-related information included in the request;” “obtaining the restricted function using the authentication information; and  generating the requested workflow based on the restricted function” (Applicant Remarks/Arguments, pages 7-11, filed 01/18/2022).

Kim discloses identifying whether to perform an authentication procedure for obtaining authentication information (Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding to arguments to limitations “the NBMP workflow manager entity;” “obtaining the restricted function using authentication information,” “for obtaining authentication information for accessing the restricted function, using based on the authentication-related information included in the request;” “obtaining the restricted function using the authentication information; and  generating the requested workflow based on the restricted function” have been fully considered but are moot in view of the new ground(s) of rejection.
Applicants argue:  Kolan and the present applicant were assigned or under obligation of assignment to the same entity Samsung Electronics Co., Ltd have been fully considered but are moot in view of the new ground(s) of rejection (Applicant Remarks/Arguments, page 12, filed 01/18/2022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019) in view of Kim (“Kim,” US 7,941,518, published May 10, 2011).
Regarding claim 1, Kashyap discloses a method a network-based media processing (NBMP) workflow manager entity (Kashyap: fig. 1, par. 0075, workflow manager) in a NBMP system, the method comprising:
receiving, from an NBMP source entity (Kashyap: fig. 1, par. 0074, NBMP source 110), a request for generating a workflow for a service, the request including authentication-related information for accessing the restricted function associated with the requested flow (Kashyap: abstract, receiving from a network-based media processing source a workflow description  .. a workflow description that comprises an authentication and authorization descriptor that that indicate desired authentication methods authenticating media source to the workflow manager; par. 0018); 
accessing the restricted function, using based on the authentication-related information included in the request (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; pars. 0009-0010);
obtaining the restricted function using the authentication information (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source… pars. 0009-0010); and
generating the requested workflow based on the restricted function (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; pars. 0009-0010).
Kashyap discloses obtaining authentication information for accessing the restricted function but does not explicitly disclose “identifying whether to perform an authentication procedure for obtaining authentication information.”
However, in an analogous art, Kim discloses identifying whether to perform an authentication procedure for obtaining authentication information (Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the method and system of Kashyap, wherein identifying whether to perform an authentication (Kim: abstract).
Regarding claim 2, the combination Kashyap and Kim teaches the method of claim 1. Although Kashyap and Kim do not explicitly disclose wherein the authentication-related information includes first flag information indicating whether the restricted function requires authentication for access.
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 3, the combination Kashyap and Kim teaches the method of claim 1. Although Kashyap and Kim do not explicitly disclose wherein the authentication- related information includes second flag information indicating whether the authentication information is present in a workflow description.
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 4, the combination of Kashyap and Kim teaches the method of claim 3.  The combination of Kashyap and Kim discloses wherein the authentication information is an access token (Kashyap: par. 0151, the access token). 
Regarding claim 5, the combination Kashyap and Kim teaches the method of claim 1. The combination of Kashyap and Kim further discloses wherein the authentication-related information is included in an authorization descriptor of a workflow description Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 6, the combination Kashyap and Kim teaches the method of claim 1.  The combination Kashyap and Kim further discloses in case that it is identified that the authentication procedure is performed to obtain the authentication information for accessing the restricted function, obtaining the function based on authentication information via authentication procedure (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 7 the combination Kashyap and Kim teaches the method of claim 1. Although Kashyap and Kim do not explicitly discloses in case that it is identified that an authentication procedure is not performed to obtain the authentication information for accessing the restricted function, obtaining the authentication information from the NBMP source entity.
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain ……; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain).
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019) in view of in view of Kim (“Kim,” US 7,941,518, published May 10, 2011), further in view of Abramov et al. (“Abramov,”.
Regarding claim 9, claim 9 is directed to  network-based media processing (NBMP) workflow manager entity (Kashyap: fig. 1, par. 0075, workflow manager) in an NBMP system associated with the method claimed in claim 1 taught by the combination Kashyap and Kim except a transceiver and at least one processor
However, in an analogous art, Abramov discloses a transceiver (Abramov: pars.  0030, 0038, transceiver); and at least one processor configured to control the transceiver (Abramov: pars. 0025, 0035, processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abramov with the method and system of Kashyap and Kim, wherein a transceiver; and at least one processor configured to control the transceiver to provide users with a means for the feedback is provided to the media providers dynamically during the recording event, such that the media providers can make adjustments and can attempt to improve their ranking, in order that their media input item is included as a candidate for the generating a media output item (Abramov: abstract, pars. 0087).
Regarding claim 10, the combination Kashyap, Kim, and Abramov teaches the NBMP workflow manager entity of claim 9. Although Kashyap and Kim do not explicitly disclose wherein the authentication-related information includes first flag information indicating whether the restricted function requires authentication for access.
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 11, the combination Kashyap, Kim, and Abramov teaches the NBMP workflow manager entity of claim 9. Although Kashyap and Kim do not explicitly disclose wherein the authentication- related information includes second flag information indicating whether the authentication information is present in a workflow description.
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 12, the combination of Kashyap, Kim, and Abramov teaches the NBMP workflow manager entity of claim 11. The combination Kashyap, Kim, and Abramov further discloses (Kashyap: par. 0151, the access token). 
Regarding claim 13, the combination Kashyap, Kim, and Abramov teaches the NBMP workflow manager entity of claim 9. The combination of Kashyap and Kim further discloses wherein the authentication-related information is included in an authorization descriptor of a workflow description (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 14, the combination Kashyap, Kim, and Abramov teaches the NBMP workflow manager entity of claim 9. The combination Kashyap and Kim further discloses in case that it is identified that the authentication procedure is performed to obtain the authentication information for accessing the restricted function, obtaining the function based on authentication information via authentication procedure (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Regarding claim 15, the combination Kashyap, Kim, and Abramov teaches the NBMP workflow manager entity of claim 9. Although Kashyap and Kim do not explicitly discloses in case that it is identified that an authentication procedure is not performed to obtain the authentication information for accessing the restricted function, obtaining the authentication information from the NBMP source entity.
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain ……; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019)in view of Kim (“Kim,” US 7,941,518, published May 10, 2011).
Regarding claim 17, Kashyap discloses a method of a network-based media processing (NBMP) source entity in an NBMP system, the method comprising:
 performing an authentication procedure for obtaining authentication  information used to access the restricted function (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…);
transmitting, to an NBMP workflow manager entity (Kashyap: fig. 1, workflow manger 120,  par. 0075), a request for generating the workflow, the request including authentication-related information for the restricted function (Kashyap: abstract, receiving from a network-based media processing source a workflow description.. a workflow description that comprises an authentication and authorization descriptor that that indicate desired authentication methods  authenticating media source to the workflow manager; par. 0018),
wherein the authentication information is included in a workflow descriptor and is transmitted to the NBMP workflow manager entity (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kashyap: fig. 1, workflow manger 120, workflow description, par. 0075; pars. 0009-0010).
Kashyap discloses accessing the restricted function, using based on the authentication-related information included in the request (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; pars. 0009-0010), performing an authentication procedure for obtaining authentication information used to access the restricted function (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; pars. 0009-0010) but does not explicitly identifying whether a restricted function associated with a workflow requires authentication for access, performing an procedure procedure based on  identifying that the restricted function.
However, in an analogous art, Kim discloses identifying whether a restricted function associated with a workflow requires authentication for access (Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim with the method and system of Kashyap, wherein identifying whether a restricted function associated with a workflow requires authentication for access, performing an procedure procedure based on  identifying that the restricted function to provide users with a means for performing simple vertical handoff among heterogeneous networks and access to location information.  Improves mutual operationality among networks and can construct an efficient collaboration environment (Kim: abstract).
Regarding claim 18, the combination of Kashyap and Kim teaches the method of claim 17.  The combination of Kashyap and Kim further discloses wherein the authentication-related information is included in an authorization descriptor of the workflow description (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…).
Although Kashyap and Kim do not explicitly disclose wherein the authentication-related information includes flag information indicating whether the restricted function requires authentication for access. 
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kammachi Sreedhar, Kashyap (“Kashyap,” WO 2020/144396, filed January 11, 2019) in view of in view of Kim (“Kim,” US 7,941,518, published May 10, 2011), further in view of Abramov et al. (“Abramov,” US 2017/0164062, published Jun. 8, 2017).
Regarding claim 19, claim 9 is directed to A network-based media processing (NBMP) source entity in an NBMP system, the NBMP source entity associated with the method claimed in claim 17 taught by the combination Kashyap and Kim except a transceiver and at least one processor.
However, in an analogous art, Abramov discloses a transceiver (Abramov: pars.  0030, 0038, transceiver); and at least one processor configured to control the transceiver (Kolan: pars. 0025, 0035, processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Abramov with the method and system of Kashyap and Kim, wherein a transceiver; and at least one processor configured to control the transceiver to provide users with a means for the feedback is provided to the media providers dynamically during the recording event, such that the media providers can make adjustments and can attempt to improve their ranking, (Abramov: abstract, pars. 0087).
Regarding claim 20, the combination of Kashyap, Kim, and Abramov teaches the NBMP source entity of claim 19.  The combination of Kashyap and Kim further discloses wherein the authentication-related information is included in an authorization descriptor of the workflow description (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods  desired by the network-based media processing source…).
Although Kashyap and Kim do not explicitly disclose wherein the authentication-related information includes flag information indicating whether the restricted function requires authentication for access. 
However, these additional features above can be easily derived from the features of Kashyap and Kim (Kashyap: abstract, generating a workflow description; generating for a workflow manager … including the workflow description and an authentication and authorization that defines desired authentication methods desired by the network-based media processing source…; Kim: claim 9, before receiving the request to execute the workflow, the second domain: determines of whether or not authentication can be performed on the terminal that moves from the first domain …).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information 


/Canh Le/
Examiner, Art Unit 2439

February 1st, 2022



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439